Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16 and 20, the features of computing metadata for 
content of a target slide of a first electronic slide deck and content of the slides of each electronic slide deck in a set of electronic slide decks, the metadata of each slide comprising an identification of other slides of the set of electronic slide decks that have been pre-matched thereto; comparing the metadata of the target slide with the metadata of the slides of each electronic slide deck in the set, including using said identification to locate other slides of the set of electronic slide decks that have been pre-matched to the target slide, to determine whether any of the slides of the set of electronic slide decks matches the target slide, so as to determine, for each of the set of electronic slide decks, whether that electronic slide deck contains at least one slide that matches the target slide, wherein said pre-matching of the at least two slides of the set of electronic slide decks by comparing content of the at least two slides and is performed before the metadata is compared; and display a set of search results based on said comparing the metadata in response to the user input, wherein each of the search results represents one of the electronic slide decks determined to contain at least one matching slide, wherein any electronic slide decks that are determined not to contain any matching slide are excluded from the search results are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/            Primary Examiner, Art Unit 2177